Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Non-Final Rejection 

 The Status of Claims:
Claims 1-15 are pending. 
Claims 1-15 are rejected. 

DETAILED ACTION
1. 	Claims 1-15 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/EP2019/079108 10/24/2019
,, 	 which has a foreign priority documents, EUROPEAN PATENT OFFICE (EPO)18202956.1 10/26/2018

    Drawings
3.         None.
        IDS
4.          The IDS filed 5/19/21 is reviewed by the examiner.


Election/Restriction
After reviewing applicant’s arguments filed on 5/23/2022, the examiner has decided to withdraw the previous Office Action regarding the Election/Restriction and to examine the whole claims as they were presented previously.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
.  In Claims 1 and 5-6  the term “substituted”, of the phrase ” substituted or unsubstituted aromatic or heteroaromatic ring.” is recited  This expression is indefinite because, in the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

In claims 1-6, the phrases , “ the heteroaromatic ring comprises at least one heteroatom”, “compound (A)comprises at least one acid-sensitive residue”, “ the aromatic ring or the heteroaromatic ring of compound (A) comprises at least one electron donating group”,” the aromatic ring or the heteroaromatic ring of compound A comprises at least one electron withdrawing group”, “ the compound (A) comprises or consists of a 5- or 6-membered substituted or unsubstituted aromatic or heteroaromatic ring”,” the compound (A) comprises or consists of a fused aromatic or heteroaromatic ring system comprising 2 to 5 aromatic or heteroaomtic rings” are recited . These expressions are vague and indefinite because  the term “ comprises or comprising “ would mean that there are  some additional  components besides the heteroaromatic ring and compound (A) , The skilled artisan in the art is unable to figure out what

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
claim 2 recites the broad recitation “ one acid-sensitive residue “  and the claim also recites the acid- sensitive residue is selected from the group consisting of difluoromethoxy, trifluoromethoxy, difluoromethylthio, trifluoromethylthio, chloro, iodo, methoxy, ethoxy, propoxy, butoxy, amino, methylamino, dimethylamino, formyl, methoxycarbonyl, ethoxycarbonyl, tert-butoxycarbonyl, acyl chlorides, acid anhydrides, carboxylate esters, sulfonate esters, alkyl esters, carboxy, ketals, acetals, hydrazones carboxy and 4,4,5,5-tetramethyl-1,3,2-dioxaborolanyl, which is the narrower statement of the range/limitation. . The examiner recommends to put the narrower colimitation to its dependent claim 

Claim 3 recites the broad recitation “ one electron donating group  “  and the claim also recites the electron donating group being selected from the group consisting of amino, carbamoyl, alkylaminocarbonyl, carboxamido, mercapto, alkylthio, hydroxy, alkoxy, alkyl, acyloxy, aryl, heteroaryl, alkenyl and alkynyl, which is the narrower statement of the range/limitation. .
The examiner recommends to put the narrowed colimitation to its dependent claim 
Claim 4 recites the broad recitation “ one electron withdrawing group
 “  and the claim also recites the electron withdrawing group being selected from the group consisting of fluoro, chloro, bromo, iodo, acyl, carboxy, benzoyl, carbonyl, aldehyde, arylsulfonyl, haloalkyl, cyano and 2,5-dioxopyrrolidinyl,
which is the narrower statement of the range/limitation. .
The examiner recommends to put the narrower colimitation to its dependent claim 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.





In Claim 11, the phrase “the group consisting of hexafluoroisopropanol, acetonitrile, nitromethane, methylenechloride, trifluoroethanol, -5-New U.S. Patent Application tetrahydrofuran, hexane, benzene and toluene or mixtures”  is recited. This expression is improper because the Markush expression would require a close ended “and “ instead of an open ended “or” at the end.   
Claim 13  recites the limitation " the proton donating acid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The examiner recommends to put the limitation " the proton donating acid” to the parent claim.
Claim 14 recites the limitation "the Lewis acid “" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends to put the limitation " the Lewis acid” to the parent claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for acetic acid, trimethylacetic acid, trichloroacetic acid, trifluoroacetic acid, benzoic acid, iron (II) triflate, iron (III) triflate, magnesium (II) triflate, zinc (II) triflate, cupper (II) triflate, iron (II) bromide, iron (III) bromide and magnesium perchlorate does not reasonably provide enablement for all kinds of catalysts known in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to include all kinds of catalysts unrelated to  the claimed invention commensurate in scope with these claims. 
Furthermore, the instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation, citing Ex Parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art, 
6) the relative skill of those in the art,
7) the predictability of the art, and 
8) the breath of the claims.
The Nature of the Invention
	The nature of the invention in claim 13 is as follows:
 12. (Currently Amended) The process according to .

The State of the Prior Art
	The states of the prior art are described as followed: 
Ishii et al (US 6,468,487) discloses an imide catalyst useful for nitrating a substrate with  reactants  such as a nitrogen oxide and a mixture of carbon 
 monoxide and oxygen . 
Umbarkar et al (US 9,409,854) discloses a process for  the liquid phase nitration of aromatic compounds catalyzed by WO3 supported on mesoporous silica support.
Jayasuriya et al(US 5'946'6385) discloses a method  for the nitration of substituted aromatic compounds having at least one ring activating ortho, and para directing substituent group in the presence of a solid acidic small pore size zeolite catalyst at a temperature within the range of 70-90° C, and adding concentrated nitric acid .
Dongare et al(US 6,791,000) discloses a process for a vapor pahse nitration of benznen using nitric acid over molybdenum silica catalyst 
As the prior art have been discussed in the above, there is no conclusive data that all the kinds of catalysts would work to produce the final nitrated product in the process except for using the specific catalysts. 

The predictability or lack thereof in the art
In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that any catalyst would not work on the claimed process in the same way as those catalysts, a proton donating acid and Lewis acid; for example,  acetic acid, trimethylacetic acid, trichloroacetic acid, trifluoroacetic acid, benzoic acid, iron (II) triflate, iron (III) triflate, magnesium (II) triflate, zinc (II) triflate, cupper (II) triflate, iron (II) bromide, iron (III) bromide and magnesium perchlorate disclosed in the specification.  
According to  T.P.Hilditch, the author of the “Catalytic Processes in Applied Chemistry” (see pages Xiii-XV, 1929), there is a definitive reason for an unpredictable aspect of the catalysts in the art of organic chemistry. T.P.Hilditch expressly teaches that any catalyst would not work for any kind of the reaction process; for example, the specific catalysts such as mineral acids, acetic anhydride , sulfuric acid, calcium chloride, and etc can be used for the esterification; on the other hand,  this same kind of catalyst will not apply  to the other types of the reaction process in the followings:  the chlorination of organic compounds,  the oxidation of organic compounds,  the process for rubber accelerators, the hydrogenation or  the dehydrogenation  processes, ammonia synthesis, ammonia oxidation , sulfuric acid manufacture, and etc. (see pages Xiii-XV). 
Furthermore, the specification of the claimed invention does support the very idea of the unpredictable aspect of the catalysts by disclosing the specific, workable catalyst for the process, not all kinds of the catalyst known in the art.
Moreover, chemical reactions are well-known to be unpredictable, In re Marzocchi, 169 USPQ 367, In re Fisher, 166 USPQ 18.  Additionally, catalytic processes, such as are present here, are inherently unpredictable.  The U.S. District Court District of Connecticut held in MOBIL OIL CORPORATION v. W.R. GRACE & COMPANY, 180 USPQ 418 that “there is an inherent mystery surrounding the unpredictability of the performance of catalysts; a mystery which is generally recognized and acknowledged by chemists in the cracking art.  This is one more reason why the presumption of patent validity "should not be disregarded especially in a case of this sort where the intricate questions of [bio]chemistry involved are peculiarly within the particular competence of the experts of the Patent Office.”  Merck & Co. v. Olin Mathieson Chemical Corp., 253 F.2d 156, 164, 116 USPQ 484, 490 (4th Cir. 1958)".  "The catalytic action can not be forecast by its chemical composition, for such action is not understood and is not known except by actual test, Corona Cord Tire Co. v. Dovan Chemical Corp., 276 U.S. 358, 368-369 (1928).  Also see, Application of Grant, 304 F.2d 676, 679, 134 USPQ 248, 250-251 (CCPA 1962); Rich Products Corp. v. Mitchell Foods, Inc., 357 F.2d 176, 181, 148 USPQ 522, 525-526 (2d Cir. 1966), cert. denied 385 U.S. 821, 151 USPQ 757  (1966); Ling-Temco-Vought, Inc. v. Kollsman Instrument Corp., 372 F.2d 263, 268, 152 USPQ 446, 450-451 (2d Cir. 1967); Georgia-Pacific Corp. v. United States Plywood Corp., 258 F.2d 124, 132-133, 118 USPQ 122, 128-129." 
Therefore, from the above, it is clear that  the use of a generic term “ a catalyst ” can not ensure to form the desired claimed product in a good yield. 


The amount of direction or guidance present
	The direction present in the instant specification is that  not any catalyst can be led to the formation of the desired product. According to the specification, it is silent as to how any catalyst can be led to the formation of the desired nitrated product and fails to provide guidance as to whether any catalyst is sufficient enough to allow to form the desired product in sufficient quantities; the specification fails to provide a correlation between the claimed process of the invention and the functional language of “a catalyst”.

The presence or absence of working examples
There are many examples using only one catalyst of Mg(ClO4)2 for producing the various nitrated compounds in the specification.  This can not be the representatives for all the well-known catalysts which would work for the claimed process.  Thus, the specification fails to provide enough working examples as to how the other types of catalysts can be resulted in the claimed products, i.e. again, there is no correlation between the functional language of any catalyst  and  the desired final product.
The breadth of the claims
	The breadth of the claims is that any catalyst would work on the claimed process in the same way as the disclosed catalyst without considering the affect  or impact of the different catalysts on the starting compound , thereby affecting  the yield of the desired final product.
The quantity of experimentation needed
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which one of the catalysts would be capable of forming the desired product and would furthermore then have to determine which one of the catalysts would not be resulted in the claimed desired compounds in a sufficient quantity.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which catalyst can be employed to produce the desired claimed compound encompassed in the instant claims, with no assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No.17/288,795 (reference application). Although the claims at issue are not exactly identical, they are not patentably distinct from each other because of a little difference between the claimed invention  and the co-pending application with respect to the use of a variable “ Y” vs. that of a variable “R” in the formula (I).
.The claim 1 of co-pending Application No.16/288,795 describes the following:

    PNG
    media_image1.png
    300
    793
    media_image1.png
    Greyscale

with R being either hydrogen (H) or a nitro group (NO2), as nitrating agent of a compound A in an electrophilic substitution, wherein compound A comprises at least one substituted or unsubstituted aromatic or heteroaromatic ring. 

, whereas the current claim 1 does disclose the following method as shown below: 

    PNG
    media_image2.png
    455
    809
    media_image2.png
    Greyscale


However, the current claims differ from the co-pending Application No.17/288,795 in that the expression of the variable is different in the same formula (I) 

Even so, it would be obvious to the skilled artisan in the art to modify the variable “R” to “Y” in the same formula (I) as long as the meaning of the variable is the same as an alternative . Moreover, such a minor modifcation can be made and anticipated; there is very little difference as to the patentable distinction. 
So, it would have been obvious to the skilled artisan to be motivated to modify the variable of “R” with the variable “Y” in the formula (I) as an alternative  in the claimed method.. This is because the skilled artisan in the art would expect such a manipulation to be feasible and successful as guidance shown in the application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Claims 1-15 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        8/26/2022